DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 19 objected to because of typographical error: “a remaining ones” in line 2. It appears that “a” should not be there. Appropriate corrections are required.

Claims 12 and 25 objected to because of the following informalities: “uniform and non-uniform cycles” in lines 2 and 1-2, respectively. It appears that it should be “in part, uniform and non-uniform cycles” because “uniform” represents all are the same.  Appropriate corrections / clarifications are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, and 13-18, 22, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishigami et al. (U.S. Patent No. 10379209, hereafter Kishigami).
Regarding claim 1, Kishigami discloses that a Doppler sensing system {Fig.3} comprising: 
at least one transmit antenna {Fig.3 item 108}; 
a processor configured to cause the transmit antenna to transmit signals during M repeating cycles of a sequence. wherein for each cycle the transmit antenna is set to N different transmit settings each during a different one of N time periods to generate N different signals {Fig.3 item 100 (radar transmitting section); Fig.8 (repeat cycle T1, each cycle has Np Tx setting; col.6 lines 20-23, a (n=1, ……, L)}; and 
a receiver configured to receive reflections of the signals generated by the transmit antenna {Fig.3 item 200 (radar receiving section)}.

Regarding claim 2, which depends on claim 1, Kishigami discloses that in the Doppler sensing system,
said sequence is a uniform sequence {Fig.12, T1 same}.

Regarding claim 3, which depends on claim 1, Kishigami discloses that in the Doppler sensing system,
said sequence is a non- uniform sequence {Fig.13 T1 different width}.

Regarding claim 4, which depends on claim 1, Kishigami discloses that in the Doppler sensing system,
a signal transmitted during cycle i of the sequence is received by the receiver during cycle i of the sequence {Fig.6 2nd and 3rd row are reception signal, in Tr}.

Regarding claim 5, which depends on claim 1, Kishigami discloses that in the Doppler sensing system,
the N time periods are substantially similar {Fig.12, Tr same}.

Regarding claim 8, which depends on claim 1, Kishigami discloses that in the Doppler sensing system,
said receiver comprises a first frequency downconverter adapted to generate in-phase (I) signals and a second frequency downconverter adapted to generate quadrature-phase (Q) signals {Fig.3 items 205, 206}.

Regarding claim 9, which depends on claims 1 and 8, Kishigami discloses that in the Doppler sensing system, the processor is further configured to 
generate I and Q signals associated with each transmit setting from the signals the processor receives from the receiver {Fig.3 items 206 output (I, Q); col.8 lines 50 (time K, M-th, radar, transmission period), 52-53 [x(k,M) = Ir(k, M) +jQr(k,M)]}.

Regarding claim 13, which depends on claim 1, Kishigami discloses that in the Doppler sensing system,
said processor causes the Doppler sensing system to transfer power wirelessly during at least one of the N periods {Fig.3 item 108}.

Regarding claim 14, Kishigami discloses that a method of determining a frequency shift of a signal reflected by a moving object {Fig.3; col.10 lines 25-28, speed, target, Doppler frequency, reflected wave, from, target; Doppler frequency is a frequency shift, caused by moving taget}, the method comprising: 
transmitting signals during M repeating cycles of a sequence, wherein for each cycle a transmit antenna is set to N different transmit settings during each of N different time periods to generate N different signals {Fig.3 item 100 (radar transmitting section); Fig.8 (repeat cycle T1, each cycle has Np Tx setting; col.6 lines 20-23, a (n=1, ……, L)}; and 
receiving reflections of the signals generated by the transmit antenna to determine the frequency shift {Fig.3 item 200 (radar receiving section), item 213}.

Regarding claim 15, which depends on claim 14, Kishigami discloses that in the method,
said sequence is a uniform sequence {Fig.12, T1 same}.

Regarding claim 16, which depends on claim 14, Kishigami discloses that in the method,
said sequence is a non-uniform sequence {Fig.13 T1 different width}.

Regarding claim 17, which depends on claim 14, Kishigami discloses that the method further comprising:
receiving, during cycle i of the sequence, a signal transmitted during cycle i of the sequence {Fig.6 2nd and 3rd row are reception signal, in Tr}.

Regarding claim 18, which depends on claim 14, Kishigami discloses that in the method,
the N time periods are substantially similar {Fig.12, Tr same}.

Regarding claim 22, which depends on claim 14, Kishigami discloses that the method further comprising: 
down-converting a frequency of the received signal to generate in-phase (I) and quadrature-phase (Q) signals using a frequency down-converter {Fig.3 items 205, 206}.

Regarding claim 26, which depends on claim 14, Kishigami discloses that the method further comprising: 
transferring power by the transmitter wirelessly during at least one of the N periods {Fig.3 item 108}.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (6, 12) and (19, 25) are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami as applied to claims 1 and 14, respectively, above, and further in view of Cohen et al. (D. Cohen and Y. C. Eldar, "Reduced time-on-target in pulse Doppler radar: Slow time domain compressed sensing," 2016 IEEE Radar Conference (RadarConf), 2016, pp. 1-4, doi: 10.1109/RADAR.2016.7485243, hereafter Cohen).
Regarding claim 6, which depends on claim 1, Kishigami does not disclose some transmission periods are different from others in a sequence. In the same field of endeavor, Cohen discloses that in the Doppler sensing system,
at least one of the N time periods is different than remaining ones of the time periods {page 2 left column, lines 14, non-uniformly, over, CPI}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishigami to incorporate the teachings of Cohen to use non-uniform time steps between pulses. Doing so would keep the same sequence width in time and send a smaller number of pulses so as to reduce power consumption, as recognized by Cohen {page 2 left column, lines 15-16, smaller # of pulses, reduce power}.

Regarding claim 12, which depends on claim 1, Kishigami discloses that in the Doppler sensing system,
said sequence comprises uniform {Fig.12 Tr same}.
However, Kishigami does not disclose non-uniform cycles of a sequence. In the same field of endeavor, Cohen discloses that 
said sequence comprises non-uniform cycles {page 2 left column, lines 14, non-uniformly, over, CPI}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishigami to incorporate the teachings of Cohen to use non-uniform time steps between pulses. Doing so would keep the same sequence width in time and send a smaller number of pulses so as to reduce power consumption, as recognized by Cohen {page 2 left column, lines 15-16, smaller # of pulses, reduce power}.


Regarding claim 19, which depends on claim 14, Kishigami does not disclose some transmission periods are different from others in a sequence. In the same field of endeavor, Cohen discloses that in the method,
at least one of the N time periods is different than remaining ones of the time periods {page 2 left column, lines 14, non-uniformly, over, CPI}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishigami to incorporate the teachings of Cohen to use non-uniform time steps between pulses. Doing so would keep the same sequence width in time and send a smaller number of pulses so as to reduce power consumption, as recognized by Cohen {page 2 left column, lines 15-16, smaller # of pulses, reduce power}.

Regarding claim 25, which depends on claim 14, Kishigami discloses that in the method,
said sequence comprises uniform {Fig.12 Tr same}.
However, Kishigami does not disclose non-uniform cycles of a sequence. In the same field of endeavor, Cohen discloses that 
said sequence comprises non- uniform cycles {page 2 left column, lines 14, non-uniformly, over, CPI}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishigami to incorporate the teachings of Cohen to use non-uniform time steps between pulses. Doing so would keep the same sequence width in time and send a smaller number of pulses so as to reduce power consumption, as recognized by Cohen {page 2 left column, lines 15-16, smaller # of pulses, reduce power}.



Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami as applied to claim 1 above, and further in view of Bonthron et al. (U.S. Patent No. 2008/0100510, hereafter Bonthron).
Regarding claim 7, which depends on claim 1, Kishigami does not disclose same transmitting setting in one sequence cycle. In the same field of endeavor, Bonthron discloses that in the Doppler sensing system,
the transmitter is set at Ieast twice to at least one of the N settings during each cycle {Fig.9E; [0097] lines 1-10, Fig.9C, timing, stepped modulation, unique combination, transmit, receive, antenna, TDW; [0099] lines 5-9, similar to, Fig.9C, stepped, frequency, repeated, each combination}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishigami to incorporate the teachings of Bonthron to use same transmitting setting a sequence cycle. Doing so would make it possible to provide a two-dimensional imaging array with super-resolution because same transmitting setting at different antennas (e.g. on a same row or column) will provide better resolution (at the row or column direction), as recognized by Bonthron {[0008] lines 7-11}.


Regarding claim 20, which depends on claim 14, Kishigami does not disclose same transmitting setting in one sequence cycle. In the same field of endeavor, Bonthron discloses that the method further comprising 
setting the transmitter at least twice to at least one of the N settings during each cycle {Fig.9E; [0097] lines 1-10, Fig.9C, timing, stepped modulation, unique combination, transmit, receive, antenna, TDW; [0099] lines 5-9, similar to, Fig.9C, stepped, frequency, repeated, each combination}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishigami to incorporate the teachings of Bonthron to use same transmitting setting a sequence cycle. Doing so would make it possible to provide a two-dimensional imaging array with super-resolution because same transmitting setting at different antennas (e.g. on a same row or column) will provide better resolution (at the row or column direction), as recognized by Bonthron {[0008] lines 7-11}.



Claims 10 and (21, 23) are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami as applied to claims 1 and 14, respectively, above, and further in view of Funai (U.S. Patent No. 6646587, hereafter Funai).
Regarding claim 10, which depends on claim 1, Kishigami does not explicitly disclose phase change for in-phase and quadrature-phase signal processing. In the same field of endeavor, Funai discloses that the Doppler sensing system further comprising: 
a phase switching circuit adapted to switch a phase of a local oscillator (LO) signal by 90° in responses to a phase control signal supplied by the processor {Fig.1 item 19 (90-degree shifter), 5 (LO)}; and 
a frequency downconverter adapted to generate in-phase (I) and quadrature- phase (Q) signals from the signal received by the receiver and in response to the phases of the LO signal {Fig.1 items 20-21 (mixer), I-output (output of item 25), Q-output (output of item 26)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Funai to provide local oscillation signal with 90-degree difference for use by frequency downconverter. Doing so would provide in-phase and quadrature-phase signals for extracting Doppler signal, as recognized by Funai {col.1 lines 33-35, 90-degree shifters, providing, phase difference of 90 degrees, for, extracting, Doppler signal}.


Regarding claim 21, which depends on claim 14, Kishigami does not explicitly disclose two frequency down-converters for in-phase and quadrature-phase signal processing. In the same field of endeavor, Funai discloses that the method further comprising: 
down-converting a frequency of the received signal to generate an in-phase (I) signal using a first frequency down-converter {Fig.11 items 20}; and 
down-converting a frequency of the received signal to generate a quadrature- phase (Q) signal using a second frequency down-converter {Fig.11 items 21}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Funai to provide local oscillation signal with 90-degree difference for use by frequency downconverters. Doing so would provide in-phase and quadrature-phase signals for extracting Doppler signal, as recognized by Funai {col.1 lines 33-35, 90-degree shifters, providing, phase difference of 90 degrees, for, extracting, Doppler signal}.

Regarding claim 23, which depends on claim 14, Kishigami does not explicitly disclose phase change for in-phase and quadrature-phase signal processing. In the same field of endeavor, Funai discloses that the method further comprising: 
switching a phase of a local oscillator (LO) signal by 90° in responses to a phase control signal supplied by a processor {Fig.1 item 19 (90-degree shifter), 5 (LO)}; and 
generating in-phase (I) and quadrature-phase (Q) signals from the received signal in response to the phases of the LO signal {Fig.1 items 20-21 (mixer), I-output (output of item 25), Q-output (output of item 26)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Funai to provide local oscillation signal with 90-degree difference for use by frequency downconverter. Doing so would provide in-phase and quadrature-phase signals for extracting Doppler signal, as recognized by Funai {col.1 lines 33-35, 90-degree shifters, providing, phase difference of 90 degrees, for, extracting, Doppler signal}.



Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami as applied to claims 1 and 14, respectively, above, and further in view of Kishigami et al. (U.S. Patent No. 2015/0247924, hereafter Kishigami-2).
Regarding claim 11, which depends on claim 1, Kishigami discloses that the Doppler sensing system further comprising:
a phase switching circuit adapted to switch a phase of a transmit signal {Fig.3 item 102 (code generating section); Col.6 lines 48-49, phase shift keying, code an}.
However, Kishigami does not explicitly disclose detail about phase shift keying. In the same field of endeavor, Kishigami-2 discloses that
a phase switching circuit adapted to switch a phase of a transmit signal by ±90° in responses to a phase control signal supplied by the processor,  wherein said processor causes the transmitter to transmit, for each transmit setting, a first signal defined by a first phase, and a second signal defined by a second phase {[0063] lines 3-5, code generation portion, alternately, generates transmission code, in two periods; [0065] lines 4-7, QPSK, Cn, [1, -1, j, -j]; “j” for 90-degree}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute phase shift keying in Kishigami with the teachings of Kishigami-2 to use binary phase-shift keying. Doing so would provide four values in transmission codes so as to make it possible to achieve low sidelobe performance in received reflection signal via code sequences configuration, as recognized by Kishigami-2 {[0062] lines 4-9}.


Regarding claim 24, which depends on claim 14, Kishigami discloses that the method further comprising:
switching a phase of a transmit signal {Fig.3 item 102 (code generating section); Col.6 lines 48-49, phase shift keying, code an},
However, Kishigami does not explicitly disclose detail about phase shift keying. In the same field of endeavor, Kishigami-2 discloses that
switching a phase of a transmit signal by ±90° in responses to a phase control signal supplied by a processor and transmitting, for each transmit setting, a first signal defined by a first phase and a second signal defined by a second phase {[0063] lines 3-5, code generation portion, alternately, generates transmission code, in two periods; [0065] lines 4-7, QPSK, Cn, [1, -1, j, -j]; “j” for 90-degree}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute phase shift keying in Kishigami with the teachings of Kishigami-2 to use binary phase-shift keying. Doing so would provide four values in transmission codes so as to make it possible to achieve low sidelobe performance in received reflection signal via code sequences configuration, as recognized by Kishigami-2 {[0062] lines 4-9}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          

/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648